Citation Nr: 0522599	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  97-16 962A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an original rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD), from September 21, 
1995 to January 9, 1997; a rating in excess of 50 percent 
from January 9, 1997 to May 7, 1998; and a rating in excess 
of 70 percent since May 7, 1998.

3.  Entitlement to an original compensable evaluation of 
irritable bowel syndrome (IBS) from November 25, 1996 to 
August 25, 1999; and for a rating in excess of 10 percent 
since August 25, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran served on active duty from April 1942 to 
September 1945. He was a prisoner of war (POW) from February 
1943 to April 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VA RO in New 
York, New York.  The RO granted service connection for PTSD 
in a February 1996 decision with a 10 percent rating.  In a 
June 1998 rating action, the RO determined that a 50 percent 
evaluation was warranted for PTSD, effective January 8, 1997; 
and a 70 percent evaluation was warranted, effective May 7, 
1998.

Service connection for irritable bowel syndrome was granted 
in a February 1997 decision with a 0 percent (noncompensable) 
evaluation. In February 2000, the RO determined that a 10 
percent rating for irritable bowel syndrome was warranted, 
effective August 25. 1999. Entitlement to service connection 
for bilateral hearing loss and a heart disorder were denied 
in an August 1996 RO decision. Both issues were timely 
appealed.

The Board notes certain matters, which are not on appeal.  
Entitlement to service connection for a bilateral ankle 
disorder was denied in a June 1998 RO decision.  Service 
connection for a lumbosacral spine disability was granted 
with a 10 percent rating in a February 1997 RO determination.  
The veteran filed a notice of disagreement regarding both 
issues and statements of the case were issued in September 
1999.  However, the veteran never perfected an appeal of 
these issues by filing a timely substantive appeal, and the 
RO closed his appeal with regard to these issues.  Thus these 
matters are not before the Board.  38 U.S.C.A. §§ 7104, 7105, 
7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2004).

In July 2004, the Board granted the motion made by the 
veteran's representative to advance this case on the Board's 
docket.  In a decision of August 2004 the Board denied 
entitlement to service connection for heart disease and 
remanded the issues of entitlement to service connection for 
hearing loss, entitlement to an increased initial rating for 
irritable bowel syndrome and entitlement to increased initial 
ratings for PTSD.  These issues are now before the Board for 
further appellate consideration at this time.  


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss was not demonstrated 
during service or for many years thereafter and this 
disability is unrelated to the veteran's military service.  

2.  Prior to January 9, 1997 the veteran's PTSD was no more 
than mild in severity and was productive of no more than mild 
social and industrial impairment.  

3.  On and after January 9, 1997, the veteran's PTSD rendered 
him unable to obtain and sustain gainful employment.  

4.  Prior to August 25, 1999, the veteran symptomatology due 
to IBS was no more than mild in degree.  

5.  On and after August 25, 1999, the veteran's 
symptomatology due to IBS was no more than moderate in 
degree.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may its incurrence during service be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004)

2.  The schedular criteria for an evaluation in excess of 10 
percent for PTSD were not met prior to January 9, 1997.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2004).   

3.  The schedular criteria for a 100 percent evaluation for 
PTSD were met on and subsequent to January 9, 1997.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.132, Diagnostic Code 9411.  

4.  The schedular criteria for a compensable evaluation for 
IBS have not been met prior to August 25, 1999.  38 U.S.C.A. 
§ 1155; 38 C.F.R.4.114, Diagnostic Code 7319 (2004).

5.  The schedular criteria for an evaluation in excess of 10 
percent for IBS on and after August 25, 1999 have not been 
met. 38 U.S.C.A. § 1155; 38 C.F.R.4.114, Diagnostic Code 
7319.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2004). redefines 
the obligations of VA with respect to the duty to assist, 
including to obtain medical opinions where necessary, and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

VA has a duty to notify the claimant of the evidence needed 
to substantiate his claim, of what evidence he is responsible 
for obtaining and of what evidence VA will undertake to 
obtain.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veteran Claim's 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112, (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).

In correspondence dated in February 2004, the RO provided 
notice as to what evidence the veteran was responsible for, 
and what evidence VA would undertake to obtain. The letter 
also informed the veteran of what the evidence needed to show 
in order to substantiate his claims on appeal.

The rating decisions, statement of the case, and supplemental 
statements of the case further discussed the evidence and 
criteria for higher ratings and service connection, and how 
the evidence failed to substantiate entitlement to higher 
ratings or service connection.  These discussions served to 
inform the veteran of the evidence needed to substantiate the 
claims.

The February 2004 letter told the veteran to furnish 
information with regard to any person having relevant 
evidence, and advised him that he could furnish private 
records. This information should have put him on notice to 
submit relevant evidence in his possession.

In addition, it is noted that VCAA notice was provided after 
the initial adjudication in this case. In Pelegrini, the 
majority expressed the view that a claimant was entitled to 
VCAA notice prior to initial adjudication of the claim.

In Pelegrini, the majority also held that VA could 
subsequently provide the required VCAA notice without 
invalidating earlier decisions.  Pelegrini v. Principi, at 
120, 122-4.  Here, the veteran received that remedy when a 
VCAA notice letter was issued in February 2004.  Under the 
VCAA, VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principe, 326 F.3d 1381 (Fed. 
Cir. 2003).  The veteran has received VA examinations 
relating to his current claims and these examination provided 
sufficient clinical evidence and medical opinions to 
adequately evaluate these claims.

VA has also obtained all relevant treatment records pertinent 
to his claim for service connection for a heart disorder. 
These actions have complied with VA's duty to assist the 
veteran with the development of his claim. 38 U.S.C.A. § 
5103A (West 2002).

The veteran's service medical records are not currently of 
record, despite multiple attempts by the RO to obtain them.  
The National Personnel Records Center (NPRC) has reported 
that the records were unavailable.

In light of the absence of service medical records, the Board 
has a heightened duty to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (the Board 
has a heightened duty in a case where the service medical 
records are presumed destroyed).  As will be explained in 
more detail below, the Board finds that the absence of the 
veteran's service medical records is not material to his 
claim.


I.	Service Connection For Hearing Loss.  

As noted above, the veteran's service medical records are 
unavailable due to a 1973 fire at the National Personnel 
Records Center in St. Louis, Missouri.  

During a private audiological evaluation in October 1995 the 
veteran was noted to have a questionable progressive hearing 
loss for an unspecified number of years.  After testing the 
veteran was noted to have essentially borderline normal 
hearing through 2000 Hertz with moderately severe to profound 
sensorineural hearing loss through 8000 Hertz.  

On VA general medical examination in January 1996 it was 
reported that the veteran had admitted to no physical 
complaints.  On evaluation the veteran's ears were evaluated 
as normal.  After a further VA examination conducted in July 
1996, the diagnoses included bilateral hearing loss.  

On VA audiological examination conducted in April 1997, the 
veteran gave a history of having been a prisoner of war 
during World War II.  He gave a history of hearing loss for 
many years and reported being exposed to noise during 
service.  A history of head trauma was reported, as was a 
family history of hearing loss.  had pure tone thresholds of 
20, 25, 35, 60, and 75 decibels in the right ear and 30, 30, 
40, 65, and 75 decibels in the left ear at 500, 1000, 2000, 
3000, and 4000 Hertz.  The average decibel loss was 48 in the 
right ear and 52 in the left ear.  Speech discrimination was 
100 percent in the right ear and 94 percent in the left ear.  
The test was said to reveal mild to moderate severe 
sensorineural hearing loss with good speech discrimination in 
the right ear and mild to moderately severe sensorineural 
hearing loss with good speech discrimination in the left ear.  

VA clinical records reflect occasional treatment during 2001 
and 2002 for hearing loss.  

VA audiometric examination conducted in December 2004 The 
veteran gave a history of worsening hearing loss over the 
previous 10 years.  He again reported exposure to noise 
during service, which included gunfire, shelling, and 
bombing.  Testing revealed pure tone thresholds of 20, 30, 
45, 65, and 80 decibels in the right ear and pure tone 
thresholds of 25, 30, 55, 60, 75 decibels in the left ear at 
500, 1000, 2000, 3000, and 4000 Hertz.  The average decibel 
loss was 55 decibels in the right ear and 55 decibels in the 
left ear.  Speech discrimination was 88 percent in the right 
ear and 92 percent in the left ear.  

The diagnoses was right ear hearing within normal limits 250-
500 Hertz with mild sloping to profound sensorineural hearing 
loss with good speech discrimination abilities and left ear 
hearing within normal limits 250-500 Hertz with mild sloping 
to profound sensorineural hearing loss with excellent speech 
discrimination abilities.

Analysis

After the evaluation, and following a review of the record, 
the examiner noted that while the veteran did report service 
related noise exposure he did not report any symptoms of 
hearing loss until 10 years prior to the examination, 
approximately 49 years post service.  The examiner noted that 
neither the claims folder nor the veteran's report showed a 
relationship between the veteran's hearing loss and service.  
He opined that the veteran's hearing loss was "not more 
likely than not" related to service.  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110.  Service 
connection for sensorineural hearing loss may be presumed if 
such became manifest to a degree of 10 percent disabling or 
more within one year after separation from service. 38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).Service connection may be granted for disability 
diagnosed after service if the evidence indicates that it had 
its onset during service. 38 C.F.R. § 3.303(d) (2004).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria. Audiometric testing measures pure tone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz). Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385. For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.

While the veteran's service medical records are not 
available, the veteran is presumed to have had in-service 
acoustic trauma in accordance with his reports.  38 U.S.C.A. 
§ 1154(b) (West 2002).  However, the record contains no 
evidence of any hearing loss until the late 1990s, many years 
after service; and the veteran has indicated that he first 
noted hearing loss many years subsequent to discharge from 
service.  

The evidence of record contains no indication that the 
veteran's bilateral hearing loss was related to service in 
any way.  Moreover, after a recent VA examination, the 
examiner stated that it was not as likely as not that the 
veteran's hearing problems were related to service.  Since 
all the evidence is to the effect that the veteran's hearing 
loss developed many years after service, and there is no 
competent evidence linking the hearing loss to service, the 
weight of the evidence is against the grant of service 
connection for hearing loss, and the doctrine of reasonable 
doubt is not for application.  38 U.S.C.A. § 5107(b) (West 
2002).

II.	Increased Rating for PTSD.  

Private clinical records reflect occasional  treatment for 
nervousness, anxiety, and depression during 1995 and 1996.  

During a January 1996 VA psychiatric examination the said 
that he became very depressed at time and had been 
"emotional" for the previous five years.  He reported that 
he was irritable and tense and he also reported sleeping 
difficulties.  It was said that the veteran had worked as a 
commodities trader until 1981, after which he did some 
similar work part time.  Evaluation revealed the veteran to 
be neatly and appropriately dressed and he was cooperative, 
attentive, and pleasant.  

There was no evidence of any major thinking disturbances or 
cognitive defects.  He appeared to be tense and restless and 
it was said that he led his life as if someone was chasing 
him.   There were no phobias, panic states, derealizations, 
obsessions, or depersonalization experiences reported.  It 
was noted that he tried to minimize the impact of his wartime 
experiences.  The diagnosis on Axis I was delayed onset PTSD.  
A global assessment of functioning (GAF) score of 75 was 
reported.  

On a VA examination in July 1996 the veteran reported 
periodic treatment for his nerves.  He reported sleeping 
problems, flashbacks, nervousness, and a "high strung 
state".  Crying spells, were also noted, as were episodes of 
depression and anxiety.  He had been on Prozac, but had 
recently discontinued this because of expense.  The diagnoses 
included history of apparent PTSD on Prozac.

During a VA psychiatric examination conducted on January 9, 
1997 the veteran said that he was semi retired.  He reported 
a recent onset of depression, feelings of uselessness, 
sadness, decreased energy, fatigue, insomnia, loss of 
interest.  He also reported a history of panic attacks, 
nightmares, avoidance of war memories, irritability, sleeping 
problems, and anxiety.  On evaluation the veteran was fully 
oriented and his memory was intact.  He had no disordered 
perceptions or suicidal ideation.  He also reported symptoms 
of major depression and PTSD.  The diagnosis on Axis I were 
major depression and PTSD.  It was said that his GAF score 
was 45 one year earlier and was 55 at the time of the 
examination.  

On a VA psychiatric examination in May 1997 the veteran 
reported that his PTSD had been worsening, and he reported 
poorly controlled episodes of rage.  He was noted to be alert 
and oriented.  His speech was fluent, goal oriented, and 
appropriate.  There was no evidence of any formal thought 
disorder.  He was described as mildly depressed, but he 
seemed at times to be very unhappy.  His affect was full and 
congruent with his mood and thoughts.  No disordered 
perceptions or suicidal ideation was noted.  His memory was 
intact.  Insight and judgment were considered fair.  The 
diagnoses on Axis I was PTSD and major depression.  His GAF 
was said to be 40.  It was noted that his PTSD symptoms were 
quite severe.  

During a VA psychiatric examination in September 1999 the 
veteran was described as tense and anxious.  He was fully 
oriented and in good contact.  There was no evidence of a 
formal thought disorder or of any overt psychotic trends.  
Speech was relevant, coherent, and logical.  His affect was 
somewhat restricted, but appropriate.  Judgment, insight, and 
memory were intact.  The diagnosis was PTSD and the veteran's 
GAF score was 50.  

VA clinical records reflect outpatient treatment during the 
early 2000s for psychiatric symptoms, which included 
depression and memory impairment.  Psychological testing 
showed mild right hemispheric dysfunction with impaired 
nonverbal versus verbal information testing.  He underwent VA 
hospitalization in October and November 2002 following a fall 
and subsequent seizure.  A CT scan performed at that time 
showed a lacunar infarct of undetermined age.  

The diagnosis at discharge was, essentially, history of 
depression, PTSD, and mild dementia.  Thereafter the veteran 
was placed in a VA nursing facility where he was diagnosed as 
having PTSD, dementia, and contributory depression.  
Subsequent treatment for psychiatric symptoms during 2003 and 
2004 is indicated, during which the veteran had GAF scores of 
55 and 60.  

During a VA psychiatric examination in January 2005 it was 
noted that the veteran had been a successful commodities 
dealer until his retirement in 1995.  It was said that he 
experienced significant depression and anxiety following his 
retirement.  He was said to have managed his own investments 
until his 2002 hospitalization.  His wife had died in 2002 
and he reported a significant increase in depression at that 
time.  

The veteran complained of sleeping all the time and 
depression.  He expressed a desire to get out of the nursing 
home.  On evaluation the veteran was described as alert and 
oriented in all spheres.  His behavior was appropriate and 
his mood was anxious and depressed.  His affect was labile, 
but predominantly negative.  He denied any homicidal and 
suicidal ideation and any history of assaultive behavior.  
There was some impairment of communication and thought 
processes and his speech was rapid, but coherent with mild 
word finding difficulty.  Thinking was generally logical, 
goal oriented and free of evidence of thought disorder.  He 
had difficulties with interpreting proverbs or abstract 
similarities.  He denied phobias, obsessive thoughts, and 
rituals that interfered with functioning.  Judgment and 
insight were present, but somewhat impaired.  The diagnoses 
included PTSD and depressive disorder, which was likely a 
progression of PTSD exacerbated by bereavement.  The GAF 
score was 40 and reflected PTSD, depressive disorder, and 
symptoms of a cognitive disorder.  His GAF was estimated to 
have been between 39 and 43 over the previous year.  

The provisions of 38 U.S.C.A. § 1155 (West 1991 & Supp. 1999) 
and 38 C.F.R. Part 4 (1999) provide that disability 
evaluations are determined by application of a schedule of 
ratings which is based on the average impairment of earning 
capacity. Separate diagnostic codes identify the various 
disabilities. 

The Board notes that the VA schedular criteria for rating 
mental disorders were revised, effective November 7, 1996. 
Because the rating criteria changed during the pendency of 
the veteran's appeal, the question arises as to which set of 
rating criteria applies. See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003) (the rule of Karnas v. Derwinski, 1 Vet. 
App. 308 (1991), that the version most favorable to the 
claimant be applied when there has been a change in rating 
criteria has been overruled to the extent that it conflicts 
with authority established by the Supreme Court and United 
States Court of Appeals for the Federal Circuit); see also 
VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004).

"[C]ongressional enactments and administrative rules will not 
be construed to have retroactive effect unless their language 
requires this result."  Landgraf v. USI Film Prods. 511 U.S. 
244, 272 (1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 
U.S. 204, 208 (1988)); Dyment v. Principi, 287 F.3d 1377, 
1385 (Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 
795, 804 (Fed. Cir. 2002).

The Court has held that the law "precludes an effective date 
earlier than the effective date of the 
liberalizing...regulation," but the Board must, nonetheless, 
still adjudicate whether a claimant "would receive a more 
favorable outcome, i.e., something more than a denial of 
benefits, under the prior law and regulation." DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).

In accordance with VAOPGCPREC 7-2003, a liberalizing law will 
generally be deemed not to have retroactive effects.  If the 
veteran could obtain an increased evaluation not available 
under the old criteria, the new rating criteria would have to 
be deemed liberalizing.

The veteran's service connected psychiatric disability is 
evaluated under the old provisions of 38 C.F.R. § 4.132, 
Diagnostic Code 9411 for PTSD.  

Under the criteria for this Diagnostic Code in effect prior 
to November 7, 1996, a 10 percent evaluation was provided 
where there were symptoms of emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.  Id.

A 30 percent rating required definite or "moderately large" 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, with psychoneurotic 
symptoms resulting in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite impairment.  Id. 

The VA General Counsel, in response to an invitation by the 
United States Court of Appeals for Veterans Claims (Court) to 
construe the term "definite" in a manner that would quantify 
the degree of impairment, concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree." It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large." O.G.C. Prec. 9-93, 59 Fed. Reg. 4752 (1994); 
see also Hood v. Brown, 4 Vet. App. 301 (1993). 

A 50 percent rating is assigned for PTSD, under the old 
criteria, when it is manifested by symptoms resulting in 
considerable impairment of the ability to establish or 
maintain favorable relationships with people and with 
psychoneurotic symptoms so reducing the reliability, 
flexibility and efficiency levels as to result in 
considerable industrial impairment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411.

A 70 percent evaluation is assigned for PTSD if there is 
psychiatric disability which causes severe impairment in the 
ability to establish and maintain effective or favorable 
relationships with people and with psychoneurotic symptoms of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  Id.

A 100 percent evaluation is assigned for psychiatric 
disability if the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community, with totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality, and with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy, 
resulting in profound retreat form mature behavior. A 100 
percent evaluation is also assignable if a psychiatric 
disability results in a demonstrable inability to obtain or 
retain employment.  Id.

Under the criteria for rating psychiatric disorders since 
November 7, 1996 (the current criteria), a 10 percent rating 
contemplates occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

A 30 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).  Id.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment, impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence): spatial disorientation; neglect of 
personal appearance and hygiene; difficulty adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment of thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. Id.

The veteran has been assigned a 10 percent rating for his 
PTSD during the period from September 21, 1995, the date of 
service connection, to January 9, 1997, the date of a VA 
psychiatric examination that showed worsening symptomatology.  
A review of the clinical record indicates that during this 
period the veteran was seen occasionally for psychiatric 
symptoms for which he was prescribed Prozac.  

During a VA examination conducted during this period of time 
evaluation revealed the veteran to cooperative, attentive, 
and pleasant.  No evidence of any major thinking disturbances 
or cognitive defects were noted.  While the veteran was 
reported to be tense and restless, there were no phobias, 
panic states, derealizations, obsessions, or 
depersonalization experiences reported.   A global assessment 
of functioning (GAF) score of 75 was reported.  

Psychiatric symptomatology of this extent represents no more 
than mild social and industrial impairment.  This is 
reinforced by the GAF score of 75 reported on the veteran's 
January 1996 VA psychiatric examination in that such a score 
contemplates no more than slight impairment of social and 
industrial impairment.  American Psychiatric Association: 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 
32 (4th ed.) (1994) (DSM IV); 38 C.F.R. §§ 4.125, 4.130 
(2004).  

Symptomatology of this extent certainly is not "more than 
moderate" in degree as contemplated for a 30 percent rating 
under Diagnostic Code 9411 in effect prior to November 7, 
1996.  Hence an evaluation in excess of 10 percent for PTSD 
under the old criteria for evaluating this psychiatric 
evaluation is not warranted.  

A rating for PTSD in excess of 10 percent would also not be 
warranted under the criteria for evaluating PTSD that became 
effective on and after November 7, 1996.  No evidence of any 
major thought disturbance or cognitive defect was noted on 
examinations conducted during the relevant period.  While 
some depression, tension, sleeping problems and restlessness 
were reported during the relevant time frame, the findings 
did not indicate a decrease in work efficiency due to such 
symptoms as depressed mood; anxiety; suspiciousness; panic 
attacks chronic sleep impairment.  

Moreover, no memory impairment was reported during the period 
prior January 1997.  Hence an evaluation in excess of 10 
percent would also not be warranted during the period prior 
to January 9, 1997.

On the VA psychiatric examination conducted on January 9, 
1997, a severe deterioration was noted in the veteran's 
psychiatric status.  Recent onset depression, feelings of 
uselessness, sadness, decreased energy, fatigue, insomnia, 
and loss of interest were noted as were a history of panic 
attacks, nightmares, avoidance of war memories, irritability, 
sleeping problems, and anxiety.  A GAF score of 55 at the 
time of the examination was reported.  

Subsequent VA psychiatric examinations up to January 2005 
noted similar findings and rendered GAF scores that ranged 
from 40 to 50.  GAF scores in this range are indicative of an 
inability to obtain and sustain gainful employment and 
symptomatology of such a severe degree warrant a 100 percent 
scheduler evaluation under either the old or the new criteria 
for evaluating the veteran's PTSD.  

It is true that some higher GAF scores were occasionally 
reported in the treatment notes subsequent to January 1997.  
However, given the GAF scores and other findings reported on 
VA examinations during and subsequent to January 1997, and 
with resolution of all reasonable doubt in the veteran's 
favor, the Veteran's PTSD has warranted a 100 percent 
scheduler rating from January 9, 1997 to the present.   

III.	Increased Ratings for IBS.  

On VA medical examination in January 1996 it was noted that 
the veteran had no physical complaints.  The veteran was 
noted to be 5 feet and 6 inches in height and to weigh 168 
pounds.  His maximum weight over the previous year was 175 
pounds.  The veteran was described as short and heavy.  
Evaluation of his digestive system was negative.  On a July 
1996 VA POW examination the veteran was reported to weigh 170 
pounds. A gastrointestinal evaluation was benign and showed 
no gross abnormalities.  

During a VA gastrointestinal examination in January 1997 the 
veteran said that he had no knowledge of any problem with his 
intestines.  He said that he occasionally had a rolling 
stomach and he also reported episodes of nocturnal diarrhea 
that occur about once or twice a month. The veteran was noted 
to weigh 170punds and his maximum weight over the previous 
year was 175 pounds.  There was no anemia and no signs of 
malnutrition. The diagnosis was history of IBS.  

On VA gastrointestinal examination in May 1998 it was noted 
that the veteran's weight was stable.  He reportedly vomited 
very rarely, maybe once every three to four weeks.  Rare 
episodes of diarrhea were noted.  It was also noted that 
there was no evidence of malnutrition, anemia, or abdominal 
pain.  The veteran was not receiving any treatment for 
gastrointestinal symptoms.  

On a VA gastrointestinal examination in August 1999 the 
veteran reported that he had three to four bowel movements.  
He said that he sometimes had nocturnal diarrhea depending on 
what he had eaten for dinner.  His weight was noted to be 
stable and he denied nausea and vomiting.  It was noted that 
the veteran had diarrhea without evidence of blood in the 
stool.  There was no fistula or fecal discharge.  No findings 
of anemia or malnutrition were reported. His gastrointestinal 
symptoms had been going on for three to six years and had 
been unchanged over the previous three years.  No abdominal 
pain was reported and the veteran was not under treatment.  

During VA treatment for various disorders in the early 2000s 
it was noted that the veteran had no gastrointestinal 
complaints and no weight changes or anemia was reported.  On 
VA gastrointestinal examination conducted in January 2005 the 
veteran denied any treatment for gastrointestinal problems.  
He complained of chronic constipation with intermittent 
abdominal pain that occurred two to three times a month and 
lasted a few minutes.  The pain was sharp in nature and 
involved both the right and left mid abdomen.  It was not 
associated with eating as was not relieved by bowel 
movements.  Evaluation of the abdomen was unremarkable.  

IBS is specifically rated under the provisions of 38 C.F.R. § 
4.114, Diagnostic Code 7319. Under the provisions of this 
diagnostic code, a noncompensable (0 percent rating is 
assigned for mild mild symptoms with disturbances of bowel 
function with occasional episodes of abdominal distress.  A 
10 percent rating is assigned for moderate irritable colon 
syndrome (spastic colitis, mucous colitis, etc.), with 
frequent episodes of bowel disturbance and abdominal 
distress.  A 30 percent rating is assigned for severe 
irritable colon syndrome, with diarrhea, or alternating 
diarrhea and constipation, and more or less constant 
abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.

Evaluations of the veteran's gastrointestinal system 
conducted prior to August 25, 1999 no significant abdominal 
findings were reported aside from the veteran's complaints of 
diarrhea and vomiting which was said to occur on a monthly 
basis.  No abdominal pain was reported.  Symptomatology of 
this extent is no more than mild in degree.  Frequent 
episodes of bowel disturbances and abdominal distress during 
the period prior to August 1997 were not reported.  
Accordingly the schedular criteria necessary for a 
compensable evaluation for IBS were demonstrated prior to 
August 25, 1999.  

Examinations conducted during the period from August 1999 to 
the present have noted complaints of occasional diarrhea and 
chronic constipation with episodes of abdominal distress that 
occurred two to three times a month and lasted a few minutes.  
However, the evidence does not show that the veteran has 
severe symptoms of IBS and does not show that he has constant 
abdominal distress.  In the Board's opinion the 
symptomatology demonstrated on and after August 25, 1999 is 
no more than moderate in degree, and thus warrants no more 
than a 10 percent rating under Diagnostic Code 7319, in 
effect since that date.  

Since there is no evidence of the symptomatology necessary 
for higher evaluations, the disability has not more closely 
approximated the criteria for higher ratings at any time 
since the effective date of service connection.  38 C.F.R. 
§§ 4.7, 4.21 (2004).  The weight of the evidence is against 
the claim and the doctrine of reasonable doubt does not 
arise.  38 U.S.C.A. § 5107(b).










							(CONTINUED ON NEXT PAGE)
ORDER

Service connection for bilateral hearing loss is denied.  

Entitlement to an evaluation in excess of 10 percent for PTSD 
prior to January 9, 1997 is denied.  

Entitlement to a 100 percent scheduler rating for PTSD on and 
subsequent to January 9, 1997 is granted subject to the law 
and regulations governing payment of monetary benefits.  

Entitlement to a compensable rating for IBS prior to August 
25, 1999 and an evaluation in excess of 10 percent for IBS on 
and after August 25, 1999 is denied.




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


